Citation Nr: 0534817	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-34 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Katherine King-Walker




INTRODUCTION

The veteran had active military service from February 1966 to 
January 1968.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.  The veteran filed a notice 
of disagreement in October 2003.  The RO issued a statement 
of the case in August 2004, and the veteran perfected his 
appeal in September 2004. 

FINDINGS OF FACT

The preponderance of the evidence fails to reflect that the 
veteran's current bilateral hearing loss (first diagnosed 
many years after separation) was incurred in or aggravated by 
service.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Board will first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice must be provided to a claimant before the 
initial unfavorable agency or original jurisdiction (AOJ) 
decision on a claim for VA benefits and must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Notice was satisfied by the RO via a June 2003 letter.  The 
letter advised veteran of the first, second and third 
elements required by Pelegrini II.  He has never been 
explicitly asked to provide "any evidence in [his] 
possession that pertain to his claim.  However, he has 
effectively been notified of the need to provide such 
evidence.  For example, the June 2003 letter specifically 
asked the veteran to "[s]end us any medical reports you 
have."  In addition, an August 2004 statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant' s possession" 
language.  Under these circumstances, the Board is satisfied 
that the veteran has been adequately informed of the need to 
submit relevant evidence in his possession.  Furthermore, the 
notice of June 2003 was provided prior to the initial 
adjudication of the veterans claim in July 2003.

As to VA's duty to assist, veteran's service medical records 
are in the file, as well as relevant private medical records 
regarding the issue.  An auditory exam was conducted by the 
VA in July 2004, and the subsequent report was reviewed and 
is present in the file.  The veteran has not indicated that 
there are outstanding relevant records pertaining to his 
claim.

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran will not be prejudiced by the Board's adjudication of 
his claim.






II.  Claim for service connection bilateral hearing loss

The veteran essentially claims (such as in a June 2003 
written statement) that he was repeatedly exposed to noise 
from tank fire during training exercises in an armored unit, 
and that his hearing actually decreased during active duty.

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A §§ 1110.   Essentially, "service connection" may 
be proven by evidence, establishing that a particular injury 
or disease resulting in disability was incurred coincident 
with active duty military service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during or 
through application of statutory presumptions, 38 C.F.R. § 
3.303(a).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
To rebut the presumption of aggravation, there must be clear 
and unmistakable evidence (obvious or manifest) that the 
increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet App. 
292 (1991).  Accordingly, "a lasting worsening of the 
condition" that is, a worsening that existed not only at the 
time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet App. 529, 538 (1996).

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113,; 38 
C.F.R. §§ 3.307, 3.309.

There is no question that the veteran has current hearing 
loss.  Impaired hearing will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent, 38 C.F.R. § 3.385.  
Authorized audiological evaluation in September 2004 revealed 
pure tone thresholds, in decibels, which were in excess of 40 
decibels at 2000 Hz, 3000Hz, and 4000 Hz on the right , and 
at 500Hz, 2000 Hz, 3000 Hz, and 4000Hz on the left.

The veteran's DD 214 confirms that he was in an armor unit 
and that he was a medic.  A June 1965 preinduction 
audiological evaluation revealed pure tone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
25
25
LEFT
25
25
25
25
25

Although the medical examiner concluded that the veteran's 
hearing was defective, the results of the audiological 
evaluation do not rise to the level of bilateral impaired 
hearing as defined by 38 C.F.R. § 3.385.  The remaining 
service medical records do not reflect any complaints or 
problems with hearing, and in fact, the veteran's hearing 
appeared to improve by the time of his September 1967 
separation examination.  On his "Report of Medical 
History," completed in conjunction with this examination, 
the veteran denied any history of hearing loss.  Pure tone 
thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10

15
LEFT
10
10
10

10

When compared to the veteran's preinduction audiology 
examination, his hearing appears to have improved over the 
course of his military service.  Thus, service connection for 
aggravation of a condition which preexisted service is not 
warranted.

In a June 2003 written statement, the veteran stated that a 
physician at the dispensary told him that he had "acoustic 
trauma" hearing loss.  No entries in the service medical 
records confirm this, however.

No evidence has been presented that the veteran was diagnosed 
as having bilateral hearing loss within a year of his 
discharge from active duty.  The earliest post service record 
is a report showing a surgical procedure was performed by a 
private medical physician in October 1994 (over 25 years 
after separation) to improve veteran's hearing.  

The problem in this case is that no medical professional has 
related the veteran's current hearing loss (confirmed by the 
September 2004 VA examination) with his period of active duty 
service.  In fact, the examiner in September 2004 
specifically concluded that based upon review of the service 
medical records, it was "less likely than not" that the 
veteran's hearing loss was related to exposure to loud noise 
while in the military.  No medical evidence has been 
presented which contradicts this opinion.  (The examiner did 
concluded that tinnitus was "more likely than not" related 
to service, and in fact service connected for tinnitus was 
granted by an August 2004 rating decision).  It is conceded 
that veteran currently has hearing loss, and that he may or 
may not have had some problems with hearing upon entering 
active duty military service.  It is also may be conceded for 
purposes of this decision that the veteran was exposed to 
loud noises during field training exercises.  However, to the 
extent that the veteran himself has claimed he currently has 
bilateral hearing loss which is related to service, as a 
layman he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2Vet. App. 492 (1992).  

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


